UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Quarterly Period Ended March 31, 2008 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number 0-26850 First Defiance Financial Corp. (Exact name of registrant as specified in its charter) Ohio 34-1803915 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 601 Clinton Street, Defiance, Ohio 43512 (Address or principal executive office) (Zip Code) Registrant's telephone number, including area code:(419) 782-5015 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No ý APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, $.01 Par Value – 8,107,453 shares outstanding at May 8, 2008. FIRST DEFIANCE FINANCIAL CORP. INDEX Page Number PART I.-FINANCIAL INFORMATION Item 1. Consolidated Condensed Financial Statements (Unaudited): Consolidated Condensed Statements of Financial Condition – March 31, 2008 and December 31, 2007 2 Consolidated Condensed Statements of Income - Three months ended March 31, 2008 and 2007 4 Consolidated Condensed Statement of Changes in Stockholders’ Equity – Three months ended March 31, 2008 and 2007 5 Consolidated Condensed Statements of Cash Flows - Three months ended March 31, 2008 and 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II-OTHER INFORMATION: Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 1 Index PART 1-FINANCIAL INFORMATION Item 1. Financial Statements FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Financial Condition (UNAUDITED) (Amounts in Thousands) March 31, 2008 December 31, 2007 (In Thousands) Assets Cash and cash equivalents: Cash and amounts due from depository institutions $ 40,030 $ 53,976 Interest-bearing deposits 1,548 11,577 41,578 65,553 Securities: Available-for-sale, carried at fair value 123,566 112,370 Held-to-maturity, carried at amortized cost (fair value $1,129 and $1,161 at March 31, 2008 and December 31, 2007, respectively) 1,081 1,117 124,647 113,487 Loans held for sale 7,400 5,751 Loans receivable, net of allowance of $18,556 at March 31, 2007 and $13,890 at December 31, 2007, respectively 1,516,798 1,275,806 Accrued interest receivable 8,636 6,755 Federal Home Loan Bank stock 20,864 18,586 Bank owned life insurance 28,696 28,423 Premises and equipment 50,070 40,545 Real estate and other assets held for sale 3,448 2,460 Goodwill 57,315 36,820 Core deposit and other intangibles 9,915 3,551 Mortgage servicing rights 9,074 5,973 Other assets 7,606 5,694 Total assets $ 1,886,047 $ 1,609,404 (continued) 2 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Financial Condition (UNAUDITED) (Amounts in Thousands) March 31, 2008 December 31, 2007 (In Thousands) Liabilities and stockholders’ equity Liabilities: Deposits $ 1,413,701 $ 1,217,858 Advances from the Federal Home Loan Bank 163,966 139,536 Short term borrowings 20,000 − Securities sold under repurchase agreements 31,361 30,055 Subordinated debentures 36,083 36,083 Advance payments by borrowers 594 762 Deferred taxes 5,654 1,306 Other liabilities 19,853 17,850 Total liabilities 1,691,209 1,443,450 Stockholders’ equity: Preferred stock, no par value per share: 5,000 shares authorized; no shares issued − − Common stock, $.01 par value per share: 20,000 shares authorized; 12,739 and 11,703 shares issued and 8,111 and 7,059 shares outstanding, respectively 127 117 Additional paid-in capital 140,231 112,651 Stock acquired by ESOP − (202 ) Accumulated other comprehensive income (loss), net of tax of ($404) and ($224), respectively (746 ) (415 ) Retained earnings 127,923 126,630 Treasury stock, at cost, 4,628 and 4,644 shares respectively (72,700 ) (72,827 ) Total stockholders’ equity 194,835 165,954 Total liabilities and stockholders’ equity $ 1,886,047 $ 1,609,404 See accompanying notes 3 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Income (UNAUDITED) (Amounts in Thousands, except per share data) Three Months Ended March 31 2008 2007 Interest Income Loans $ 22,812 $ 22,298 Investment securities: Taxable 1,149 1,128 Non-taxable 336 304 Interest-bearing deposits 99 11 FHLB stock dividends 243 292 Total interest income 24,639 24,033 Interest Expense Deposits 8,670 9,540 FHLB advances and other 1,655 2,003 Subordinated debentures 529 337 Notes payable 194 169 Total interest expense 11,048 12,049 Net interest income 13,591 11,984 Provision for loan losses 1,058 457 Net interest income after provision for loan losses 12,533 11,527 Non-interest Income Service fees and other charges 2,623 2,518 Insurance and investment sales commission income 1,936 1,703 Mortgage banking income 1,114 782 Gain on sale of non-mortgage loans 35 5 Gain on sale of securities (81 ) − Trust income 111 86 Income from Bank Owned Life Insurance 273 294 Other non-interest income 4 219 Total non-interest income 6,015 5,607 Non-interest Expense Compensation and benefits 7,124 6,552 Occupancy 1,669 1,403 State franchise tax 494 363 Data processing 1,029 953 Acquisition related charges 750 − Amortization of intangibles 191 143 Other non-interest expense 2,219 2,357 Total non-interest expense 13,476 11,771 Income before income taxes 5,072 5,363 Federal income taxes 1,653 1,757 Net Income 3,419 3,606 Earnings per share (Note 7) Basic $ 0.48 $ 0.51 Diluted $ 0.47 $ 0.50 Dividends declared per share (Note 6) $ 0.26 $ 0.25 Average shares outstanding (Note 7) Basic 7,195 7,119 Diluted 7,241 7,229 See accompanying notes 4 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated
